Citation Nr: 0733556	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  05-35 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether the veteran's income is excessive for purposes of 
determining eligibility for increased non-service connected 
pension based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Veteran; Wife of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1969 to February 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 administrative 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  In that decision, the 
RO found that the veteran's income exceeded the maximum 
annual limit set by law for disability pension paid at the 
aid and attendance rate.  The veteran's disagreement with 
this decision led to this appeal.

In April 2006, the veteran testified before a Decision Review 
Officer (DRO) at the RO.  In August 2007, the veteran 
testified before the undersigned Acting Veterans Law Judge.  
Copies of the transcripts from both hearings have been 
associated with the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Due to the dependent wife's wage income, in the year 
2005, the veteran's income exceeded the maximum annual 
pension rate (MAPR) for increased non-service connected 
pension based on the need for aid and attendance with one 
dependent.

3.  The veteran's dependent wife stopped working in the year 
2005; beginning in the year 2006, the veteran's income has 
not exceeded the MAPR for increased non-service connected 
pension based on the need for aid and attendance with one 
dependent.



CONCLUSIONS OF LAW

1.  Prior to 2006, the veteran had excessive income for 
purposes of determining eligibility to increased non-service 
connected pension based on the need for aid and attendance 
with one dependent.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2007).

2.  Beginning in 2006, the veteran has not had excessive 
income for purposes of determining eligibility to increased 
non-service connected pension based on the need for aid and 
attendance with one dependent.  38 U.S.C.A. § 1521 (West 
2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board highlights that the instant decision 
finds that the veteran has not had excessive income for 
increased pension beginning in 2006.  Thus, the Board's 
decision makes a finding counter to the veteran's contention 
on appeal only in regard to income for the year 2005.  As the 
Board's decision contains an adverse finding, VA's duties 
under the Veterans Claims Assistance Act of 2000 (VCAA) must 
be examined.  The VCAA provides that VA shall apprise a 
claimant of the evidence necessary to substantiate his claim 
for benefits and that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated April 14, 2005, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim for pension, including what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also generally advised the veteran to 
submit any additional information in support of his claim.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
Board notes that the April 14, 2005, letter specifically 
informed the veteran that the evidence must show that his net 
worth and income did not exceed a certain requirement.  To 
the extent that the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), requires that the veteran 
be provided with additional notice, the Board notes that 
while the veteran was provided Dingess compliant notice as 
part of a later claim for service connection, he was not 
provided such notice as part of his claim for pension.  The 
Board finds, however, that the veteran is not prejudiced by a 
decision at this time as his claim is for pension and he was 
given specific notice with respect to the elements of a claim 
for pension and cannot be prejudiced by not receiving notice 
of downstream issues that are not reached by a denial of the 
underlying benefit.  To the extent that this decision grants 
the benefit sought on appeal, any error in the failure to 
provide notice involving the downstream element of 
establishing an effective date is harmless at this time, and 
can be corrected by the RO following the Board's decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board additionally points out that the veteran has 
expressed a complete understanding of the issues involved 
with this appeal and there is no evidence that the essential 
fairness of the appeals process has been undermined by any 
defect in notice.  Thus, the Board finds that VA met its duty 
to notify the veteran of his rights and responsibilities 
under the VCAA.

With respect to the timing of the notice, the Board points 
out that the Court held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, the April 14, 2005, letter was 
issued before the April 20, 2005, administrative decision on 
appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  As noted, the veteran 
testified before both the RO and the Board.  At the time of 
his hearings, the veteran and his wife discussed the facts 
regarding their sources and levels of income in detail.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file, and the veteran does not 
appear to contend otherwise.  Thus, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that the determination that his income 
exceeds the maximum limit for eligibility for increased non-
service connected pension based on the need for aid and 
attendance was in error.  He specifically asserts that his 
wife's income did not continue for the entire period in 
question and should not be calculated for the entire period.  
The veteran also avers that he did not receive payments under 
workman's compensation for the entire period in question.

Pursuant to 38 U.S.C.A. § 1521(a), improved nonservice-
connected pension is a benefit payable to a veteran of a 
period of war who is permanently and totally disabled from a 
nonservice-connected disability not the result of the 
veteran's willful misconduct.  See Martin v. Brown, 7 Vet. 
App. 196, 198 (1994).  Basic entitlement to such pension 
exists if, among other things, the veteran's income is not in 
excess of the MAPR specified in 38 C.F.R. § 3.23.  See 38 
C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of 
VA Manual M21-1 and is to be given the same force and effect 
as if published in VA regulations.  See 38 C.F.R. § 3.21.  
The maximum rates for improved pension shall be reduced by 
the amount of the countable annual income of the veteran.  
See 38 C.F.R. § 3.23(b).  The veteran's annual income 
includes the annual income of the veteran's dependent spouse.  
See 38 C.F.R. § 3.23(d)(4).

In determining annual income, payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271.  
Social Security Administration (SSA) income is not 
specifically excluded under 38 C.F.R. § 3.272.  Such income 
is therefore included as countable income.  When certain 
requirements are met, there will be excluded from the amount 
of an individual's annual income any unreimbursed amounts 
which have been paid within the 12-month annualization period 
for medical expenses regardless of when the indebtedness was 
incurred.  See 38 C.F.R. § 3.272(g).  Among the requirements 
is that these expenses were or will be in excess of 5 percent 
of the applicable maximum annual pension rate or rates for 
the veteran (including increased pension for family members 
but excluding increased pension because of need for aid and 
attendance or being housebound) as in effect during the 12-
month annualization period in which the medical expenses were 
paid.  See 38 C.F.R. § 3.272(g)(1)(iii).  

Effective December 1, 2004, the MAPR for a veteran with one 
dependent was $13,309, and for a veteran in need of aid and 
attendance benefits, with one dependent, it was $20,099.  
Effective December 1, 2005, these amounts were increased to 
$13,855 and $20,924, respectively.  Effective December 1, 
2006, these amounts were increased to $14,313 and $21,615, 
respectively.  See M21-1, Part I, Appendix B and 
http://www.vba.va.gov/bln/21/Rates/pen01.htm

The record indicates that the veteran and his wife currently 
receive income from SSA.  In 2004, prior to the veteran's 
claim, he received Worker's Compensation benefits.  Workers' 
Compensation benefits constitutes countable income.  See 
38 C.F.R. § 3.271(g).  The Board finds that the veteran 
credibly testified that he stopped receiving Worker's 
Compensation benefits prior to his claim, and therefore, the 
amount he received does not count toward his countable income 
for the period in question.  See 38 C.F.R. § 3.400.  The 
veteran's wife has provided evidence that she worked for 
periods in 2004 and 2005.  While her earnings in 2004 are 
prior to the claim, and will not be counted, her earnings in 
2005 are included as income.  

Thus, for the period under consideration, countable income 
includes the veteran's SSA payment plus the veteran's wife's 
income from part-time employment.  From this amount, medical 
expenses (if in excess of 5 percent of the applicable MAPR) 
should be subtracted.  

At the time the veteran filed his claim, the veteran had 
already begun receiving SSA benefits.  There is conflicting 
evidence regarding the exact amount of these initial 
payments.  Some SSA documents indicate that these payments 
were $1488 per month while another document from SSA shows 
the payment to be $1416 in June 2004 and $1454 in December 
2004.  The Board notes that some of the discrepancy may 
involve Medicare payments that were subtracted from the 
veteran's SSA benefits prior to payment.  

In his testimony, the veteran stated that he initially 
received $1416 per month from SSA.  As this amount is 
reflected in documents from SSA and is most beneficial to the 
veteran's claim, the Board will resolve all doubt in favor of 
the veteran and use this dollar amount in calculating his 
2005 income.  

The claims file includes the veteran's wife's W-2 for 2005.  
38 C.F.R. § 3.271(b) indicates that salary means the gross 
amount of a person's earnings or wages before any deductions 
are made for such things as taxes, insurance, retirement 
plans, social security, etc.  The W-2 shows 2005 gross 
earnings as $5350.  Thus, the veteran's income in 2005 was at 
least $22,342 (12 months of SSA payments of $1416 plus 
earnings of $5350).  

From the amount earned in 2005, unreimbursed medical expenses 
must be considered.  The Board highlights that the veteran 
testified that his medicine costs over $700 a month and that 
that amount is withheld from SSA payments.  As outlined 
below, however, the relevant records are of record and do not 
support this contention.

The claims files includes payment history from two VA medical 
centers; the veteran has reported that he receives all of his 
treatment at the VA.  These records indicate payments 
totaling $516 in the year 2005.  In his testimony before the 
Board, the veteran indicated that he currently pays $42 a 
month for Medicare out of his SSA benefits.  If the Board 
assumes that the veteran paid $42 a month for Medicare in 
2005 and that the $1416 amount noted above was prior to the 
deduction, the veteran had an additional $504 of medical 
expenses in 2005 (12 times $42) (the Board makes this 
assumption to ensure that the finding that his income 
exceeded the maximum amount in 2005 is correct, and is aware 
that the Medicare deduction was most likely taken prior to 
payment).





Therefore, the evidence of record shows that the veteran had, 
at most, medical expenses of $1020 in 2005.  This is more 
than 5% of the MAPR for a veteran with one dependent for 
2005, and thus, the amount of the veteran's medical expenses 
will be subtracted from the veteran's 2005 earnings.  See 
38 C.F.R. § 3.272(g)(1).  Thus, from the veteran's income of 
$22,342, an amount of $1020 is subtracted, leaving $21,322.  
This amount is in excess of the applicable MAPR effective at 
the date of the veteran's claim ($20,099) and effective as of 
December 1, 2005 ($20,924).  Consequently, prior to 2006, the 
Board finds that the veteran's income was excessive for 
purposes of eligibility for increased non-service connected 
pension based on the need for aid and attendance.

Turning now to 2006, the Board notes that the veteran and his 
wife credibly testified that the veteran's wife stopped 
working to take care of the veteran in 2006.  Thus, beginning 
in 2006, the veteran's only source of income was SSA 
benefits.  The record indicates that the amount of the 
veteran's monthly SSA benefits, at most, is $1549.  This 
equates to an annual income of $18,588.  Although this 
exceeds the MAPR for regular pension (with one dependent), it 
is below the MAPR effective as of December 1, 2005 ($20,924) 
and December 1, 2006 ($21,615) for a veteran in need of aid 
and attendance benefits, with one dependent.  Thus, beginning 
in the year 2006, the Board find that the veteran's income 
has not been excessive for purposes of eligibility for 
increased non-service connected pension based on the need for 
aid and attendance.  It is important to point out at this 
juncture, however, that this is a limited finding as to 
eligibility.  The RO must develop the veteran's claim to 
determine whether the other elements of entitlement to the 
increased non-service connected pension based on the need for 
aid and attendance are satisfied.








ORDER

Prior to the January 2006, the veteran's income was excessive 
for purposes of eligibility for increased non-service 
connected pension based on the need for aid and attendance; 
the veteran's appeal is denied to this extent.

As of 2006, the veteran's income has not been excessive for 
purposes of eligibility for increased non-service connected 
pension based on the need for aid and attendance; the 
veteran's appeal is granted to this extent, subject to the 
law and governing regulations applicable to the payment of 
monetary benefits.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


